Citation Nr: 0717007	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-03 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder, 
claimed as secondary to exposure to Agent Orange in the 
Republic of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
16, 1968 and received an honorable discharge for that period 
of service.   He also served on active duty from January 17, 
1968 to May 1972 and was discharged from that period of 
service under conditions other than honorable.  In a July 
1972 administrative decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
determined that the veteran's entire period of service was 
considered one period of service and that his discharge from 
the entire period of service was not under conditions other 
than dishonorable and constituted a bar to VA benefits.  In a 
July 1998 administration decision, the VA RO in Jackson, 
Mississippi determined that the veteran rendered faithful and 
meritorious service from June 1965 to June 27, 1968, and was 
eligible for VA benefits resulting from that period of 
service.  The veteran submitted a DD Form 215 correction to 
DD Form 214 in November 2006, adding a Clemency Discharge 
effective May 1972.  The Board notes that the veteran's 
Clemency Discharge was already of record in September 2001.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the VA RO 
in Jackson, Mississippi which denied service connection for a 
seizure disorder.  

The veteran requested a RO hearing in February 2003, but 
withdrew this request in March 2005 indicating that he could 
not attend, and that he wished for the Board to make a 
decision with the evidence on file.  
  
The Board remanded the case to the RO for further development 
in June 2006.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

The veteran's seizure disorder is not etiologically related 
to active service.  




CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Pursuant to the June 2006 remand order, the Appeals 
Management Center (AMC) issued a June 2006 VCAA notice letter 
which informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA in effect asked the veteran to provide 
any evidence that pertains to his claim.  The June 2006 
letter further provided the veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice was not received prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was provided an opportunity to 
respond to the June 2006 corrective notice letter and his 
claim was reconsidered in a November 2006 supplemental 
statement of the case.  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records and private treatment 
records have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  In addition, certain chronic diseases, including 
epilepsies, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2006). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

As the veteran's claimed disability is not included in the 
above-indicated diseases associated with exposure to an 
herbicide agent, presumptive service connection is not 
warranted.  Even though presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for a diagnosed disability with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  

Service medical records from the veteran's period of service 
from June 1965 to January 1968 and from January 1968 to May 
1972 give no indication of a seizure disorder during service.  
In a June 1965 enlistment examination the veteran denied 
having any history of "epilepsy or fits".  Clinical 
treatment records and a March 1972 separation examination do 
not reflect any complaints, treatment, or diagnosis relating 
to a seizure disorder.  

The medical evidence of record does not show that epilepsy 
manifested within one year of discharge from service.  The 
earliest indication of a seizure disorder was in May 1999; 
the veteran was seen at the Delta Regional Medical Center for 
a grand mal seizure.  An emergency department report noted 
that the veteran was witnessed by a nurse that morning to 
have had his first grand mal seizure.  The veteran's family 
reported to medical providers at that time that the veteran 
had a seizure but had no history of seizures.

Medical records from Greenwood Leflore Hospital further show 
that the veteran had a seizure in October 2002.  Dr. T.E.W. 
noted in April 2004 that the veteran had a known seizure 
disorder and had a seizure in the hospital.  

There is no indication that a seizure disorder was incurred 
in service or within a year of separation of service.  On the 
contrary, medical evidence of record indicates that the 
veteran's seizure disorder had its onset in May 1999.  There 
is no medical nexus which links the veteran's current seizure 
disorder to service.  As such, the Board finds that service 
connection for a seizure disorder is not warranted. 

In making this determination, the Board has considered the 
veteran's own statements in support of his claim.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

Although the veteran does have a seizure disorder, the record 
provides no competent evidence that the disability was 
incurred or aggravated in service, epilepsy did not manifest 
within a year following the veteran's separation from 
service, and no nexus has been established between the 
veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has a seizure 
disorder etiologically related to active service.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


